—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: In this action to recover damages under the Human Rights Law (Executive Law § 296), both parties challenge the scope of discovery ordered in the ninth and eleventh ordering paragraphs. The ninth paragraph ordered defendant to furnish certain specified raw data regarding its employees "in any facility in Monroe County” and the eleventh paragraph ordered defendant to furnish certain personnel information for employees hired "in Monroe County”. Plaintiff argues that the scope of discovery should be corporate-wide. Defendant argues that the scope of discovery should be limited to plaintiffs employing unit, Reprographics Business Group, located in Webster, New York.
We conclude that the discovery limitation sought by defendant is appropriate. The reduction of defendant’s work force was implemented and managed at the local level (see, Lusardi v Xerox Corp., 118 FRD 351, appeal dismissed 855 F2d 1062; see also, In re Western Dist. Xerox Litig., 140 FRD 264). The decision to terminate plaintiffs employment in 1982 was made, implemented and managed by plaintiffs employing unit. Therefore, we modify the ninth and eleventh ordering paragraphs to limit the scope of discovery to that employing unit. In all other respects, the order is affirmed. (Appeals from Order of Supreme Court, Monroe County, Boehm, J. — Discovery.) Present — Callahan, J. P., Pine, Lawton, Boomer and Davis, JJ.